


Exhibit 10.52

 

[g16902lci001.gif]

 

Date:

 

December 7, 2007

To:

 

Susan Marsch

From:

 

Fran Barton

Cc:

 

Mark Green

Subject:

 

2007-08 Turnaround Bonus and Stock Award - CONFIDENTIAL

 

I want to thank you for your contributions to UTStarcom and acknowledge you as
an integral member of the senior management team. These past months have been
challenging and have required a tremendous amount of time and effort from all of
us. Achieving success in the strategic recovery plan is paramount for the
success of UTStarcom. Your leadership will be integral in achieving this
turnaround.

 

In recognition of your ongoing commitment to UTStarcom you are eligible to
receive a bonus paid out in two installments, subject to achieving the
milestones outlined below and sustaining the performance requirements of your
position.   The bonus is designed to reward performance and support achievement
of the company’s turnaround goals.

Your on target bonus is 35% of your base salary to be paid out as follows:

 

1.               50% is scheduled for payment on March 15, 2008, upon completion
of your Q4 07 goals as outlined in the attached worksheet.

 

2.               The remaining 50% payment will be paid in early Q4, subject to
the following company performance hurdles and multipliers, and successful
completion of your Q1-Q3 08 goals as outlined in the attached worksheet

 

Operating Income
Achievement (Q1-Q2 08
Budget)

 

Q4 Bonus Multiplier*

 

<75%

 

0%

 

75%

 

75%

 

100%

 

100%

 

125%

 

125%

 

>125%

 

125%

 

 

--------------------------------------------------------------------------------

* Prorated linearly between 75% and 125%

 

3.               Your actual bonus payment will be determined based upon the
company’s assessment of your performance against these goals and the operating
income metrics above (example follows).You must be employed by the company on
the projected payment dates to be eligible for payment. In the event that
changes occur as a result of changes in UTStarcom business conditions,
modifications to these terms may be required.

 

--------------------------------------------------------------------------------


 

Example

a.               1st payment: If you meet 75% of your Q4 goals, your expected
bonus will be calculated as follows: Bonus = Base Salary x 35% x 75%

 

b.              2nd payment: If you meet 80% of your Q1-Q3 goals, and the
company beats it’s budgeted operating income by 20%, your 2nd bonus payout would
be calculated as follows: Bonus = Base Salary x 35% x 80% x 120%

 

This bonus replaces your 2007 performance bonus which would have been paid out
in Q1 2008. A 2008 year-end performance bonus review will take place as usual in
Q1 2009 based on the full 2008 year performance.

 

Stock Award

 

Additionally, I am pleased to let you know that you have been issued 40,000
Restricted Stock Units. These RSUs will vest 25% on February 29, 2008 and 25%
annually thereafter.

 

I would like to remind you that we expect you to treat your compensation changes
in the strictest confidence. We value your contributions to UTStarcom and thank
you for your continuing efforts to re-build our leadership position.

 

Attachments

 

--------------------------------------------------------------------------------
